COBB, Judge.
We have considered the points raised by the defendant in challenging his convictions and find them to be without merit. See Novaton v. State, 634 So.2d 607 (Fla.1994). The defendant’s sentences are likewise affirmed save for the three year minimum mandatory term of imprisonment imposed under section 775.087(2), Florida Statutes, in Circuit Court Case No. 94-14472. Neither the information nor the proof below indicated use of a firearm in commission of those offenses. The three year minimum mandatory *89is stricken from the sentence imposed in Circuit Court Case No. 94-14472.
CONVICTIONS AFFIRMED; SENTENCES AFFIRMED EXCEPT FOR MINIMUM MANDATORY IMPOSED IN CIRCUIT COURT CASE NO. 94-14472, WHICH IS STRICKEN.
HARRIS and GRIFFIN, JJ., concur.